In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 20-1813V
                                      Filed: February 4, 2022

    ************************* *
                                *
    LINDA CHARLENE CLIFTON,     *
                                *
                                *
                    Petitioner, *
                                *                          Ruling on Entitlement; Table Injury; Tdap
    v.                          *
                                *                          Vaccine; Shoulder Injury Related to
                                *                          Vaccine Administration (SIRVA).
    SECRETARY OF HEALTH AND     *
    HUMAN SERVICES,             *
                                *
                                *
                    Respondent. *
                                *
    ************************* *

Robert P. Goodwin, Walsh Roberts & Grace, Buffalo, NY, for Petitioner
Catherine Stolar, U.S. Department of Justice, Washington, DC, for Respondent

                                   RULING ON ENTITLEMENT1

Oler, Special Master:

        On December 8, 2020, Linda Clifton (“Ms. Clifton” or “Petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10,
et seq.2 (the “Vaccine Act” or “Program”). Pet., ECF No. 1. Petitioner alleges that the Tdap
vaccination she received on December 20, 2017 caused her to develop injuries including “left
shoulder bursitis, bicep tendinitis, and adhesive capsulitis.” Id. at 1.


1
  Because this Ruling contains a reasoned explanation for the action in this case, I intend to post this Ruling
on the United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)).
In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule,
a motion for redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public access.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
        On February 4, 2022, Respondent filed his Rule 4(c) Report in which he concedes that
Petitioner is entitled to compensation in this case. Resp’t’s Rep. at 2, 9, ECF No. 26. Specifically,
Respondent states that Petitioner

        had no history of pain, inflammation, or dysfunction of the affected shoulder prior
        to her vaccination that would explain the alleged symptoms and examination
        findings occurring after vaccine injection; she more likely than not suffered the
        onset of pain within forty-eight hours of vaccine administration; her pain and
        reduced range of motion were limited to the shoulder in which the vaccine was
        administered; and there is no other condition or abnormality present that would
        explain petitioner’s symptoms. 42 C.F.R. § 100.3(a)(XIV)(B), (c)(10). Therefore,
        petitioner is entitled to a presumption of vaccine causation…. Thus, in light of the
        information contained in petitioner’s medical records, respondent concedes that
        entitlement to compensation is appropriate under the terms of the Vaccine Act.

Id. at 8-9.

        In view of Respondent's position and the evidence of record, I find that Petitioner is
entitled to compensation. A separate order for the damages phase of this case will issue shortly.

        IT IS SO ORDERED.

                                                              s/ Katherine E. Oler
                                                              Katherine E. Oler
                                                              Special Master




                                                 2